IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        : No. 73
                              :
REAPPOINTMENT TO THE          : CLIENT SECURITY APPOINTMENT
PENNSYLVANIA LAWYERS FUND FOR : DOCKET
CLIENT SECURITY BOARD         :




                                       ORDER

PER CURIAM
         AND NOW, this 14th day of January, 2020, George P. Hartwick, III,* Dauphin

County, is hereby reappointed as a member of the Pennsylvania Lawyers Fund for Client

Security Board for a term of three years, commencing April 1, 2020.



*Non-lawyer public member